Order entered March 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01491-CV

CHARLES A. FARRIS, JESSIE FARRIS, AND ALL OTHER OCCUPANTS, Appellants

                                               V.

 NATIONSTAR MORGAGE LLC F/K/A CENTEX HOME EQUITY COMPANY LLC,
                            Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-01834

                                           ORDER
       This case was submitted on January 16, 2019.          On the Court’s own motion, we

REMOVE this case from submission.

       We ORDER the case resubmitted without oral argument on March 15, 2019 before a

panel consisting of Justices Bridges, Myers, and Osborne. See TEX. R. APP. P. 2; 39.8.



                                                     /s/   LANA MYERS
                                                           PRESIDING JUSTICE